i'l

 

 

 

 

 

 

 

 

" rutan
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case ,,,,
iV|AR. 0 5 2913
UNITED STATES DlsTRrCT COURT SJU%E_;,§ ri,§_v§=g.x@
soUTHERN DisTRlCT oF CALIFORNIA c ` 3 b ’ "" f `-'

 

 

UNITED STATES OF AMERICA

V.
CESAR MARTmEz-GUTIERREZ (1)

.]UDGMENT IN A CRIMINAL CASE
(For Offenses Committed On or Atter November 1, 1987)

 

Case*Number:H':*l*SiGR*-O¢l*?%liA.iB

 

 

James Michael Chavez FD
Defendant’s Attomey
REGISTRATION No. 1 1585-298
i:| _
THE DEFENDANT:

pleaded guilty to count(s)

Was found guilty on count(s)
after a plea of not guilty

One of the Inforrnation.

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Tit|e and Section / Nature of 0ffense

Count
8:1326 (A), (B) - Attempted Reentry Of Removed A|ien (Fe|ony)

1

 

The defendant is sentenced as provided in pages 2 through 2

of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984. -

i:l The defendant has been found not guilty on count(s)

 

I:l Count(s) are dismissed on the motion of the United States.

 

d Assessment: $100.00 -Remitted

JVTA Assessment*: $

;Iustice for Victims of Traflicking Act of 2015, Pub. L. No. 114-22.
Fine Waived E Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any

change of name, residence, or mailing address until ali fines, restitution, oosts, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

 

 

 

%N. ANTHoNY J_ BA(JIAGLIA
ITED STATES DISTRICT JUDGE

3: l 8-CR-04721-AJB

 

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: CESAR MARTINEZ-GUTIERREZ (l) Judgrnent - Page 2 of 2
CASE NUMBER: 3: l 8-CR-04721-A]B

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
24 months

 

|Z|:l

Sentence imposed pursuant to Title 8 USC Section l326(b).

The court makes the following recommendations to the Bureau of Prisons:

Designation to the Westeru Region of the United States, Southern California for purposes of family
visits.

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
|:l at A.M. on

 

 

|:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

|j as notified by the United States Marshal.

[| as notified by the Probation or Pretrial Services Office.

RETURN

l have executed this judgment as follows:

at

Defendant delivered on to

 

 

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-O4721-AJB

